Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 12, 2017

The Court of Appeals hereby passes the following order:

A17A1466. ROCHDALE INSURANCE COMPANY v. MIKE WIGGINS d/b/a
    EDCO MFG. et al.

      After Rochdale Insurance Company failed to appear at a calendar call, the trial
court dismissed its case. Rochdale filed a motion to set aside the judgment or for
reconsideration, which the trial court denied. Rochdale then filed this direct appeal.
We, however, lack jurisdiction.
       OCGA § 9-11-60 (d) provides that a judgment may set aside in certain
circumstances. To the extent Rochdale sought relief under this provision, it was
required to follow the discretionary appeal procedures to obtain appellate review of
the trial court’s order denying its motion. See OCGA § 5-6-35 (a) (8); Arrowhead
Alternator v. CIT Communications Finance Corp., 268 Ga. App. 464, 466 (602 SE2d
231) (2004).
       Alternatively, to the extent Rochdale’s motion may be construed as a motion
for reconsideration, the trial court’s order denying the motion would not be subject
to appellate review. See Bell v. Cohran, 244 Ga. App. 510 (536 SE2d 187) (2000).
For these reasons, we lack jurisdiction to consider this direct appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/12/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.